DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 have been presented for examination.
Claims 1-21 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of the claims under 35 U.S.C. 103, Applicant argues on pg. 8 last paragraph that none of the references cited by the Examiner teachers or suggests the amended limitations of “compute a magnitude of a minimum non-zero eigenvalue for the air pressure coefficient matrix for the resonant cavity that indicates a minimal reflection air pressure associated with the resonant cavity.” Examiner respectfully disagrees asserts that the eigenvalue appears to be a scalar value, therefore the magnitude of the eigenvalue would just be the value itself. The amendment of the “a magnitude of a minimum non-zero eigenvalue” does not appear to change the scope of the claim. Therefore, the computing a smallest non-zero eigenvalue of Umetani (Umetani pg. 4 col. 1) would read on the broadest reasonable interpretation of the amended claim. The limitation of “indicates a minimal of reflection air pressure of the resonant cavity” appears to be merely the intended result and definition of “computing a minimum non-zero eigenvalue for the air pressure coefficient matrix for the resonant cavity.” In light of the original disclosure, the magnitude of the minimum non-zero eigenvalue is equivalent to the minimal reflection pressure (Umetani et al. “Printone: Interactive Free-form Design of Print-wind Instruments” filed as an appendix to the specification with provisional application 62/364698 pg. 4 col. 2). In other words, in view of the original disclosure, computing a magnitude of a minimum non-zero eigenvalue for the air pressure coefficient matrix is equivalent to computing a minimal reflection air pressure, and the minimum eigenvalue indicates a minimal reflection air pressure by definition. Therefore, in light of the original disclosure, the broadest reasonable interpretation of “a magnitude of a minimum non-zero eigenvalue for the air pressure coefficient matrix for the resonant cavity” is equivalent” to “a minimal reflection air pressure of the resonant cavity” and the combination of references teaches the claimed invention.
Applicant argues on pg. 10 paragraph 2 that “the disclosure of the present Application cannot be cited as prior art against the claim limitations.” However, Examiner asserts that the original disclosure is not being use as prior art. Claim limitations are given their broadest reasonable interpretation in light of the specification. In this instance, “a magnitude of a minimum non-zero eigenvalue for the air pressure coefficient matrix for the resonant cavity” is equivalent” to “a minimal reflection air pressure of the resonant cavity” by definition in light of the original disclosure. Therefore, the claim element of “indicates a minimal reflection air pressure associated with the resonant cavity” is not further limiting.
The rejection under 35 U.S.C. 103 is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being obvious over Lefebvre (Computational acoustic methods for the design of woodwind instruments. Diss. McGill University Library, 2010.) in view of Umetani et al. ("Designing Custom-made Metallophone with Concurrent Eigenanalysis." NIME. Vol. 10. 2010.), hereafter Umetani.
Regarding claim 1, Lefebvre teaches method for simulating an audio output of a three-dimensional object that includes a resonant cavity, the method comprising:
receiving an input mesh of a three-dimensional shape (Fig. 2.2  And pg. 81 last paragraph “A 3D FEM simulation of a closed cylindrical pipe of diameter 15mm and length 300mm
was first computed.” Also see section 4.1 Selecting the Instrument’s Bore Shape) and a hole configuration specifying one or more holes, wherein the input mesh has an outer surface and an internal cavity (pg. 54 para 2 “The single open tonehole was simulated using the FEM for a wide range of geometric parameters (δ=b/a from 0.2 to 1.0 by step of 0.05, t/b from 0.1 to 0.3 by step of 0.05 and from 0.3 to 1.3 by step of 0.2 and ka from 0.1 to 1.0 by step of 0.05 with an additional low-frequency point at ka = 0:01).” Also see pg. 84 para 1 “For the cylindrical pipe, the tonehole is located at 87:7mm from the open end, while it is located at 141:4mm from the open end of the conical waveguide.” Also see pg. 94 para 3 “The FEM simulation of this instrument was solved for all toneholes closed and all toneholes open. The mesh consisted of 32655 cubic elements.”);
	generating a modified mesh three-dimensional shape based on the hole configuration, wherein generating the modified mesh includes adding the one or more holes to the input mesh to form having a resonant cavity, wherein the resonant cavity includes the one or more holes and the internal cavity(Figs. 1.2, 2.5 and 2.6. And pg. 54 para 2 “The single open tonehole was simulated using the FEM for a wide range of geometric parameters (δ=b/a from 0.2 to 1.0 by step of 0.05, t/b from 0.1 to 0.3 by step of 0.05 and from 0.3 to 1.3 by step of 0.2 and ka from 0.1 to 1.0 by step of 0.05 with an additional low-frequency point at ka = 0:01).” Examiner notes that each step results in modifying the geometry of the mesh. For the cases where a step is modifying the size/shape of the hole, such as the ratio t/b, the step is adding a modified hole to the mesh. Also see pg. 54 para 2 “For all parameters, the four terms of the transmission matrix were obtained and the shunt and series length corrections calculated using the procedure previously described in Sec. 2.2.” Examiner notes that multiple FEM simulations using a wide range of geometric parameters is used to determine the transmission matrix used in the TMM method.);
determining an air pressure coefficient matrix for the resonant cavity (Lefebvre pg. 16 para 3 “Each section of an instrument is represented by a matrix T relating the pressure and volume flow from the output to the input plane and is expressed as: [Equation 1.3.1]” Also see pg. 26 para 1 “The transmission matrix representing a tonehole is defined as: [Eq. 1.3.12], which when inserted between two segments of cylindrical duct, relates the input and output quantities: [Eq. 1.3.13].” Also see Eq. 1.3.14); and
determining an output resonant frequency for the resonant cavity (pg. 84 para 3 “The first and second resonance frequencies for the single open or closed tonehole on a cylinder and a cone are listed in Table. 3.1.” and pg. 109 para 2 “At each iteration, the playing frequencies for each of the fingerings of the instrument are estimated using the TMM”).
Lefebvre does not appear to explicitly disclose computing a magnitude of a minimum non-zero eigenvalue for the coefficient matrix and determining an output resonant frequency based on the minimum non-zero eigenvalue.
However, Umetani teaches computing a magnitude of a minimum non-zero eigenvalue for the coefficient matrix (Umetani pg. 4 col. 1 “both sides of Eq.(2) are multiplied on the left by L􀀀1 to obtain the standard eigenvalue problem [Eq. 3].” And “Once the shifted eigenvalue             
                
                    
                        λ
                    
                    
                        1
                    
                    
                        '
                    
                
            
         and its corresponding eigenvector             
                
                    
                        ψ
                    
                    
                        1
                    
                
            
         of A are computed, we finally obtain the smallest nonzero eigenvalue             
                
                    
                        λ
                    
                    
                        1
                    
                    
                
                =
                 
                
                    
                        λ
                    
                    
                        1
                    
                    
                        '
                    
                
                -
                ε
            
         ”); and 
determining an output resonant frequency based on the magnitude of the minimum non-zero eigenvalue (Umetani pg. 4 col. 1 “eigenfrequency             
                f
                =
                
                    
                        ω
                    
                    
                        2
                        π
                    
                
                =
                
                    
                        
                            λ
                        
                    
                    
                        2
                        π
                    
                
                .
            
          Our goal is to calculate the smallest nonzero eigenvalue λ and its corresponding eigenvector ϕ” And “Once the shifted eigenvalue … and its corresponding eigenvector  … are computed, we finally obtain the smallest nonzero eigenvalue … and the eigenvector” And pg. 5 col. 1 “Our current system only computes the smallest nonzero eigenvalue and its eigenmode. This is sufficient for predicting the basic tone,”).
Lefebvre and Umetani are analogous art because they are from the same field of endeavor of modeling musical instruments.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio output simulation method including an air pressure coefficient matrix for the resonant cavity disclosed by Lefebvre with the computation of amagnitude of a minimum non-zero eigenvalues of a coefficient matrix and output frequencies based on minimum non-zero eigenvalues disclosed by Umetani. Computing the magnitude of a minimum nonzero eigenvalue of Umetani on the air pressure coefficient matrix for the resonant cavity of Lefebvre teaches “computing a magnitude of a minimum non-zero eigenvalue for the air pressure coefficient matrix for the resonant cavity.” Therefore, Examiner asserts that in light of the definitions of original disclosure as described above in the Response to Arguments section, the combination of references teaches “computing a magnitude of a minimum non-zero eigenvalue for the air pressure coefficient matrix for the resonant cavity that indicates a minimal reflection air pressure associated with the resonant cavity.”
 One of ordinary skill in the art would have been motivated to make this modification in order to efficiently compute an approximate resonance frequency (Umetani abstract).

Regarding claim 2, the references teach the method of claim 1. Lefebvre further teaches receiving a modified hole configuration (Lefebvre pg. 27 para 2 “The impedances Zs and Za must be evaluated for the open (o) and closed (c) states of the tonehole as a function of geometry and frequency.”);
updating the air pressure coefficient matrix for the resonant cavity based on the modified hole configuration (pg. 109 para 2 “Starting with an initial geometry designed using approximate calculations, the toneholes of the instrument are iteratively displaced until the mean square error on the tuning of each fingering has attained a minimum. At each iteration, the playing frequencies for each of the fingerings of the instrument are estimated using the TMM, including a correction for the excitation mechanism as explained in Sec. 1.2.” Also see pg. 109 para 3 “The research presented in the previous chapters of this thesis was intended to verify and update the TMM parameters to ensure the accuracy of the results and the quality of the instruments generated with this optimization method.” Also see Eq. 1.3.14 and pg. 27 para 2 “The impedances Zs and Za must be evaluated for the open (o) and closed (c) states of the tonehole as a function of geometry and frequency.”); and 
determining a second output resonant frequency for the resonant cavity (pg. 109 para 2 “At each iteration, the playing frequencies for each of the fingerings of the instrument are estimated using the TMM”).
Lefebvre does not appear to disclose computing a second magnitude of a minimum non-zero eigenvalue for the coefficient matrix and determining a second output resonant frequency based on the second magnitude of the minimum non-zero eigenvalue.
However, Umetani further teaches computing a second magnitude of a minimum non-zero eigenvalue for the coefficient matrix (Umetani pg. 2 col. 2 “The system continuously predicts the tone that the plate will produce when struck with a mallet and presents it to the user during the editing process.”); and
determining a second output resonant frequency based on the second magnitude of the minimum non-zero eigenvalue (Umetani pg. 2 col. 2 “The system continuously predicts the tone that the plate will produce when struck with a mallet and presents it to the user during the editing process … Audio feedback allows the user to continuously monitor the tone while editing, and visual feedback is useful for verifying the exact value.” pg. 4 col.1 “In each step of the iteration, we apply this projection to the solution vector and normalize it.” and “Reusing of the solution from the previous configuration significantly improves the convergence of the inverse iterations. The processing returns to the main thread in each iteration step to avoid freezing to user input.”).

Regarding claim 3, the references teach the method of claim 2. Lefebvre further teaches moving at least one of the one or more holes to a second hole position; and generating the modified hole configuration based on the second hole position (Figure on pg. 106 And pg. 109 para 2 “Starting with an initial geometry designed using approximate calculations, the toneholes of the instrument are iteratively displaced until the mean square error on the tuning of each fingering has attained a minimum. At each iteration, the playing frequencies for each of the fingerings of the instrument are estimated using the TMM, including a correction for the excitation mechanism as explained in Sec. 1.2.”). 

Regarding claim 4, the references teach the method of claim 2. Lefebvre further teaches scaling the input mesh, wherein the size of the internal cavity, outer surface, and one or more holes changes based on a scaling factor (pg. 109 last paragraph “For a conical instrument, the angle of the conical waveguide remains fixed; and if the length is changed by the optimization algorithm, the diameter of the end will scale accordingly. If a bell exists on the instrument, it will also be scaled proportionally to the diameter at its beginning, which allows the use of a pre-calculated impedance for the bell.”); and
generating the modified hole configuration based on the scaling of the input mesh (pg. 110 para 2 “The toneholes are inserted on the instrument by splitting the waveguide where they are located. When the toneholes are displaced by the algorithm, the splitting points are changed.”).

Regarding claim 5, the references teach the method of claim 1. Lefebvre further teaches wherein the hole configuration comprises a plurality of finger hole patterns, wherein each finger hole pattern indicates which holes included in the one or more holes is covered by a finger of a user (pg. 84 para 3 “The first and second resonance frequencies for the single open or closed tonehole on a cylinder and a cone are listed in Table. 3.1.” Also see pg. 110 para 3 “A good method consists in starting with simple fingerings and adding more constraints one by one, verifying if a solution exists.” Also see pg. 114 para 1 “The fingerings are represented by the matrix:”).

Regarding claim 6, the references teach the method of claim 5. Lefebvre further teaches wherein the steps of determining an air pressure coefficient matrix, and determining an output resonant frequency are performed for each finger hole pattern included in the hole configuration (pg. 109 para 2 “At each iteration, the playing frequencies for each of the fingerings of the instrument are estimated using the TMM.” And pg. 114 para 1 “For a specific geometry vector ˆ x, the error norm is calculated as the sum of the squares of the tuning error of each fingering”).
Lefebvre does not appear to explicitly recite computing a minimum non-zero eigenvalue.
However Umetani further teaches computing a minimum non-zero eigenvalue when the design is edited (Umetani pg. 2 col. 2 “The system continuously predicts the tone that the plate will produce when struck with a mallet and presents it to the user during the editing process … Audio feedback allows the user to continuously monitor the tone while editing, and visual feedback is useful for verifying the exact value.” pg. 4 col.1 “In each step of the iteration, we apply this projection to the solution vector and normalize it.” and “Reusing of the solution from the previous configuration significantly improves the convergence of the inverse iterations. The processing returns to the main thread in each iteration step to avoid freezing to user input.”).

Regarding claim 7, the references teach the method of claim 1. Lefebvre further teaches receiving a target output resonant frequency (pg. 114 para 1 “The left column is the fingering for the lowest note, with all the toneholes closed, for which the desired playing frequency is the first entry in ˆ fd, that is fC4” And pg. 115 para 4 “For each of the fingerings, the input impedance is calculated for multiple frequencies in a relatively tight range (+/- 1 tone) around the target playing frequency for this fingering.”);
modifying at least one diameter associated with the one or more holes based on the target output resonant frequency to generate at least one modified diameter (pg. 114 para 1 “The algorithm needs to determine the position of each of the seven toneholes as well as the length of the instrument (diameters are fixed in this example but are usually included, which adds 7 additional variables to optimize)” and pg. 124 para 1 “To overcome these problems, the diameters may be freely moved and bounds on the distances and diameters added.”); and
determining a second output resonant frequency based on the at least one modified diameter (pg. 27 para 2 “The impedances Zs and Za must be evaluated for the open (o) and closed (c) states of the tonehole as a function of geometry and frequency.” And pg. 109 para 2 “At each iteration, the playing frequencies for each of the fingerings of the instrument are estimated using the TMM.”).

Regarding claim 8, the references teach the method of claim 7. Lefebvre further teaches wherein a difference between the target output resonant frequency and the second output resonant frequency is less than or equal to 3 Hz (pg. 115 para 4 “For each of the fingerings, the input impedance is calculated for multiple frequencies in a relatively tight range (+/- 1 tone) around the target playing frequency for this fingering.” Also see pg. 1 last paragraph continuing on to pg. 2). 

Regarding claim 9, the references teach the method of claim 1. Lefebvre further teaches receiving a modified hole configuration that includes a change in at least one diameter associated with the one or more holes (pg. 114 para 1 “The algorithm needs to determine the position of each of the seven toneholes as well as the length of the instrument (diameters are fixed in this example but are usually included, which adds 7 additional variables to optimize)” and pg. 124 para 1 “To overcome these problems, the diameters may be freely moved and bounds on the distances and diameters added.”);
determining a second output resonant frequency based on the change in the at least one diameter (pg. 27 para 2 “The impedances Zs and Za must be evaluated for the open (o) and closed (c) states of the tonehole as a function of geometry and frequency.” And pg. 109 para 2 “At each iteration, the playing frequencies for each of the fingerings of the instrument are estimated using the TMM.”).

Regarding claim 10, the references teach the method of claim 9. Lefebvre further teaches wherein the air pressure coefficient matrix does not change based on the modified hole configuration (pg. 16 para 3 “Each section of an instrument is represented by a matrix T relating the pressure and volume flow from the output to the input plane and is expressed as: [Equation 1.3.1]” Also see pg. 26 para 1 “The transmission matrix representing a tonehole is defined as: [Eq. 1.3.12], which when inserted between two segments of cylindrical duct, relates the input and output quantities: [Eq. 1.3.13].” Also see pg. 17 para 2 “The theoretical expression of the transmission matrix of a lossy cylinder of length L is: [Eq 1.3.3].” Examiner notes that Tcyl does not appear to depend on hole configurations.). 

Regarding claim 11, the references teach one or more non-transitory computer-readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform (Lefebvre pg. 3 para 1 “we instead aim to develop a software system that can run in a reasonable amount of time on a personal computer (a single computer with 2 cores running at 2 GHz and 2 Gbytes of memory).”) the steps of: receiving an input mesh of a three-dimensional shape and a hole configuration specifying one or more holes,, wherein the input mesh has an outer surface and an internal cavity; generating a modified mesh based on the hole configuration, wherein generating the modified mesh includes adding the one or more holes to the input mesh to form having a resonant cavity, wherein the resonant cavity includes the one or more holes and the internal cavity; determining an air pressure coefficient matrix for the resonant cavity; computing a magnitude of a minimum non-zero eigenvalue for the air pressure coefficient matrix for the resonant cavity that indicates a minimal reflection air pressure associated with the resonant cavity; and determining an output resonant frequency for the resonant cavity based on the magnitude of the minimum non-zero eigenvalue (see rejection claim 1).

Regarding claim 12, the references teach the one or more non-transitory computer-readable media of claim 11. Lefebvre does not appear to explicitly teach generating an audio signal corresponding to the output resonant frequency.
However, Umetani further teaches generating an audio signal corresponding to the output resonant frequency (pg. 2 col. 2 “audio feedback is provided in the form of a sine wave, with the speaker emitting the predicted tone.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio simulation method of Lefebvre with the audio signal of Umetani in order to allow the user to continuously monitor the tone while editing (Umetani pg. 2 col. 2).

	Regarding claim 13, the references teach the one or more non-transitory computer-readable media of claim 11. Lefebvre further teaches wherein one of the one or more hole comprises a tipple hole (pg. 117 para 2 “The distances are relative to the hypothetical beginning of the instrument based on the excitation mechanism’s equivalent length; that is, to obtain the distances from the centre of the embouchure hole, subtract 42mm. A diagram of the instrument with the configuration of the toneholes for each fingering is shown in Fig. 4.2.”). 

	Regarding claim 14, the references teach the one or more non-transitory computer-readable media of claim 11, further comprising instructions that, when executed by a processor, cause the process to further perform the steps of: receiving a target output resonant frequency; modifying at least one diameter associated with the one or more holes based on the target output resonant frequency to generate at least one modified diameter; and determining a second output resonant frequency based on the at least one modified diameter (see rejection claim 7).

Regarding claim 15, the references teach the one or more non-transitory computer-readable media of claim 14. Lefebvre further teaches wherein the hole configuration comprises a plurality of finger hole patterns, wherein each finger hole pattern indicates which holes included in the one or more holes is covered by a finger of a user (pg. 84 para 3 “The first and second resonance frequencies for the single open or closed tonehole on a cylinder and a cone are listed in Table. 3.1.” Also see pg. 110 para 3 “A good method consists in starting with simple fingerings and adding more constraints one by one, verifying if a solution exists.” Also see pg. 114 para 1 “The fingerings are represented by the matrix:”).

Regarding claim 16, the references teach the one or more non-transitory computer-readable media of claim 15. Lefebvre further teaches wherein the steps of receiving a target output resonant frequency, modifying at least one diameter associated with the one or more holes based on the target output resonant frequency to generate at least one modified diameter, and determining a second output resonant frequency based on the at least one modified diameter are performed for each finger hole pattern included in the hole configuration (pg. 27 para 2 “The impedances Zs and Za must be evaluated for the open (o) and closed (c) states of the tonehole as a function of geometry and frequency.” And pg. 109 para 2 “At each iteration, the playing frequencies for each of the fingerings of the instrument are estimated using the TMM.”).

Regarding claim 18, the references teach the one or more non-transitory computer-readable media of claim 11, further comprising instructions that, when executed by a processor, cause the process to further perform the steps of: receiving a modified hole configuration that includes a change in at least one diameter associated with the one or more holes; determining a second output resonant frequency based on the change in the at least one diameter (see rejection claim 9).

Regarding claim 19, the references teach the one or more non-transitory computer-readable media of claim 11, further comprising instructions that, when executed by a processor, cause the process to further perform the steps of: receiving a modified hole configuration; updating the air pressure coefficient matrix for the resonant cavity based on the modified hole configuration; computing a second magnitude of a minimum non-zero eigenvalue for the air pressure coefficient matrix; and determining a second output resonant frequency for the resonant cavity based on the magnitude of the second minimum non-zero eigenvalue (see rejection claim 2).

Regarding claim 20, the references teach a system, comprising: a memory that includes a three-dimensional modeling engine and resonance engine; and a processor that is coupled to the memory, wherein, when executing the resonance engine, the processor is configured to: receive an input mesh of a three-dimensional shape and a hole configuration specifying one or more holes, wherein the input mesh has an outer surface and an internal cavity; determine an air pressure coefficient matrix for a resonant cavity that includes the one or more holes and the internal cavity; compute a magnitude of a minimum non-zero eigenvalue for the air pressure coefficient matrix for the resonant cavity that indicates a minimal reflection air pressure associated with the resonant cavity; and determine an output resonant frequency for the resonant cavity based on the magnitude of a minimum non-zero eigenvalue wherein, when executing the three-dimensional modeling engine, the processor is configured to: generate a modified mesh based on the hole configuration, wherein generating the modified mesh includes adding the one or more holes to the input mesh to form the resonant cavity (see rejection claim 11).

Claim 17 is/are rejected under 35 U.S.C. 103 as being obvious over Lefebvre in view of Umetani and in further view of Kirkup (The boundary element method in acoustics. Integrated sound software, 2007.).
Regarding claim 17, Lefebvre in combination with Umetani teaches the limitations of claim 11.
Lefebvre in combination with Umetani does not appear to explicitly disclose sampling a first wave number, subtracting the first wave number from a real part of the magnitude of the eigenvalue to determine a resonant wave number and determining the output resonant frequency for the resonant cavity based on the resonant wave number.
However, Kirkup teaches wherein determining an output resonant frequency for the resonant cavity comprises: sampling a first wave number; subtracting the first wave number from a real part of the magnitude of the eigenvalue to determine a resonant wave number; determining the output resonant frequency for the resonant cavity based on the resonant wave number (pg. 15 para 3 “In acoustic problems the eigenvalues of the Helmholtz equation correspond to the resonant frequencies and the corresponding eigenfunctions to the mode shapes. They are the wavenumbers k* and the mode shapes cp* that satisfy the Helmholtz equation.” And Pg. 83 para 4 “In this case the numerical error can be characterised by             
                
                    
                        ∈
                    
                    
                        |
                        k
                        -
                        k
                        *
                        |
                    
                
            
        , following the profile of the condition of the operator.” And Pg. 109 para 2 “The method involves approximating each component of the matrix Ak by a polynomial in k in some given sub-range of the full wavenumber range. This allows us to re-write the non-linear eigenvalue problem (6.4) in the form of a standard generalised eigenvalue problem. Thus all of the eigenvalues in the sub-range are computed simultaneously.” And Pg. 111 para 3 “The discrete eigenvalue problems are each of the form (6.4). The method employed for solving the general problem (6.4) requires that in an interval [kA, kB] of values of k the matrix Ak is approximated by a matrix polynomial in k.” And Pg. 112 para 2 “Since the eigenvalues k* of the underlying Helmholtz problem are all real.” And Pg. 112 para 4 “Let             
                
                    
                        k
                    
                    ^
                
                ,
                
                    
                        u
                    
                    ^
                
            
         be a typical non-spurious solution to (6.14). The eigenvalue             
                
                    
                        k
                    
                    ^
                
            
         is an approximation to the eigenfrequencies k* of the Helmholtz problem.”).
Lefebvre, Umetani, and Kirkup are analogous art because they are from the same field of endeavor of modeling acoustics.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio output simulation based on minimum non-zero eigenvalues method disclosed by Lefebvre in combination with Umetani with the wave number sampling and frequency based on the wavenumber disclosed by Kirkup.
 One of ordinary skill in the art would have been motivated to make this modification in order to provide a method that is easier to use and more computationally efficient (Kirkup pg. 3).

Claims 21 is rejected under 35 U.S.C. 103 as being obvious over Lefebvre  in view of Umetani and in further view of IMAGINiT Technologies (“Autodesk Inventor Tips & Tricks ‐ Placing Features On Cylindrical Shapes” https://web.archive.org/web/20130811023443/https://blogs.rand.com/files/placing-features-on-cylindrical-shapes.pdf , published 2013, retrieved 05/13/2021), hereinafter Imaginit.
Regarding claim 21, the Lefebvre in combination with Umetani teaches the method of claim 1. Lefebvre further teaches wherein the thickness for the first hole spans from the outer surface to the internal cavity of the input mesh (pg. 64 “the height and radius of the toneholes” where the height corresponds a thickness and Fig. 2.18 showing the tonehole height “t” that spans from the outer surface to the internal cavity. Also see pg. 65 ¶3 “The FEM model and the mesh refinement is similar to that of the previous section.”).
Lefebvre in combination with Umetani does not appear to explicitly teach receiving a hole configuration from a user via a graphical user interface (GUI), wherein the hold configuration specifies one or more hole, and receiving the hole configuration includes at least one of receiving a diameter for a first hole included in the one or more holes via a first GUI tool for specifying a hole diameter or receiving a thickness for the first hole via a second GUI tool for specifying a hole thickness.
However, Imaginit teaches wherein receiving a hole configuration from a user via a graphical user interface (GUI), wherein the hold configuration specifies one or more hole, and receiving the hole configuration includes at least one of receiving a diameter for a first hole included in the one or more holes via a first GUI tool for specifying a hole diameter or receiving a thickness for the first hole via a second GUI tool for specifying a hole thickness (Auto desk pg. 4 “Placing features on cylindrical shapes – holes.” Also see Fig. 13 shown below. And pg. 5 ¶ 1 “When the Hole command is invoked (Figure 13), Inventor will assume that the unconsumed Point objects are to serve as hole centers and will default to the “From Sketch” placement method. Enter the desired Hole options and select OK to complete the command. The final result is shown in Figure 14.” Examiner notes Fig. 13 shows multiple input boxes for specifying hole diameters and that hole thickness is specified to be through the entire thickness of the solid part).


    PNG
    media_image1.png
    720
    1189
    media_image1.png
    Greyscale


Lefebvre, Umetani and Imaginit are analogous art because they are from the same field of endeavor of 3D modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mesh and hole configuration of Lefebvre in combination with Umetani with the graphical user interface for receiving a hole configuration and hole specifications from a user disclosed by Imaginit
 One of ordinary skill in the art would have been motivated to make this modification in order to allow users to properly place features in modeling scenarios such as placing holes (Imaginit pg. 1 ¶ 1).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Howle et al. ("Eigenvalues and musical instruments." Journal of computational and applied mathematics 135.1 (2001): 23-40.) teaches eigenvalues associated with a flute (Section 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        /BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147